PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
DUONG, THUY VAN T.
Application No. 14/828,451
Filed: 17 Aug 2015
For SMART HOME SYSTEM

:
:
:	DECISION ON PETITION
:
:



This is a decision on the renewed petition pursuant to 37 C.F.R. § 1.137(a), filed October 18, 2021, to revive the above-identified application.

This renewed petition pursuant to 37 C.F.R. § 1.137(a) is DISMISSED.

The above-identified application became abandoned for failure to reply in a timely manner to the non-final Office action, mailed June 28, 2017, which set a shortened statutory period for reply of three months.  No response was received, and no extensions of time under the provisions of 37 C.F.R. § 1.136(a) were requested.  Accordingly, the above-identified application became abandoned on September 29, 2017.  A notice of abandonment was mailed on January 31, 2018.  

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    Section; and, 
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 
	    additional information where there is a question 


An original petition pursuant to 37 C.F.R. § 1.137(a) was filed on August 19, 2020, along with amendments to the specification and claims and remarks, the petition fee, the proper statement of unintentional delay, and an explanation of a portion of the delay.  The original petition was dismissed via the mailing of a decision on December 3, 2020.

A renewed petition pursuant to 37 C.F.R. § 1.137(a) was filed on February 2, 2021, which was dismissed via the mailing of a decision on March 25, 2011.

A renewed petition pursuant to 37 C.F.R. § 1.137(a) was filed on May 25, 2021, and was dismissed via the mailing of a decision on June 4, 2021.

A renewed petition pursuant to 37 C.F.R. § 1.137(a) was filed on August 4, 2021, which was dismissed via the mailing of a decision on August 20, 2021, which set forth on page four:

However, the fact remains that Applicant permitted 19 months to pass between leaning of the abandonment of this application and the filing of the original petition to revive this application, and it is not clear why it took so long to link the Deposit Account to a Private PAIR account.  On fourth renewed petition, Petitioner will need to provide a timeline that begins on January 2019 and ends on August 19, 2020, which shows the efforts taken to link the Deposit Account to a Private PAIR account.  Petitioner must list the efforts that were made, and indicate when each effort took place (emphasis included).

To date, requirements one and two of 37 C.F.R. § 1.137(a) have each been met.  The third requirement of 37 C.F.R. § 1.137(a) is not applicable, as a terminal disclaimer is not required.1  The fourth requirement of 37 C.F.R. § 1.137(a) has not been satisfied.  A discussion follows.

With the renewed petition filed on October 18, 2021, Petitioner has explained that during the period that begins on January 2019 and ends on August 19, 2020, the individual who was “trained to understand the EFS-Web accounts” (Mr. Phu) left in February of 2019 and was replaced by Mr. Trinh who left on a date that has not been revealed, and was replaced by Mr. Luong in September of 2  

Petitioner has also explained that between February 5, 2019 and July 23, 2020, “many attempts” were made to “File Response to Non-Final OA + Petition to Revive + Fee” but were unsuccessful because the Deposit Account was not linked to Private Pair.3  On May 4, 2020, a request was made to “EBC for another account with email address same as that of DA506383,”4 and this was the action that seems to have resulted in the Applicant’s ability to successfully link the Deposit Account to a Private PAIR account.

On renewed petition, Petitioner will need to explain the actions taken by Mr. Luong between September of 2019 when he assumed the position with the Applicant and May 4, 2020, when he made the aforementioned request that led to the resolution of the matter.
 
Any reply must be submitted within TWO MONTHS from the mail date of this decision.  Extensions of time under 37 C.F.R. § 1.136(a) are not permitted.  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C 
§ 704.  

The renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,5 hand-delivery,6 or facsimile.7  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.8  

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything 

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.9  

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
    

    
        1 See 37 C.F.R. § 1.137(d).
        2 Renewed petition filed on October 18, 2021, page 9, paragraph (II)(3), in light of page 7, paragraph (I)(ii).
        
        3 Id. at 12. 
        
        4 Id. at 13. 
        
        5 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        6 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        7 (571) 273-8300: please note this is a central facsimile number.  
        8 https://www.uspto.gov/patents/apply.
        9 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.